Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161665(75)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 161665
  v                                                                 COA: 341969
                                                                    Wayne CC: 16-007429-FC
  SCOTT ROSEAN ODUM,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of Aaron Cyars to file a brief amicus curiae
  is GRANTED. The amicus brief submitted on April 1, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 2, 2021

                                                                               Clerk